Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Remarks
In a response filed on January 15, 2021 (the “Response”), the Applicant amends claims 1, 8 and 9 and cancels claim 4. Claims 1-3 and 5-16 are pending, of which claim 1, 8 and 9 are independent.
Response to Arguments
Regarding claim 1-3 and 5-16, the amendments to independent claims 1, 8 and 9 and its subsequent inheritance by dependent claims 2-3, 5-7, 13-16 and 10-12 changes the scope of the claims. 
Regarding the 35 U.S.C 112 (b) rejection, the amendment to claims 1 and 8 overcomes the rejection and hence, the rejection of claims 1-3 and 5-8 and 13-15 under 35 U.S.C 112(b) is withdrawn. However, the rejection of claims 9-12 and 16 under 35 U.S.C. 112(b) will be maintained because the amended claim 9 does not cure the deficiency and dependent claims 10-12 inherit the deficiency and they do not cure the deficiency. Further, claim 16 retains the deficiency of being grammatically incoherent. The detailed response is provided under the 35 U.S.C. 112(b) rejection.
Regarding the 35 U.S.C. 103 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are not persuasive. Further, the amendments to the independent claim 1 changes the scope of the claims. 
The Applicant argues, that “amended claims 1 and 8 recite, … determin[ing] a transmission order from a plurality of transmission orders of three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value being obtained based on a maximum value of common key generation times from among the three or more communication devices and a number of times of key generation processing by the three or more communication devices. … As explained below, at least this feature of claims 1 and 8 distinguishes over each of Gotoh, Gaonkar, and Murthy, and thus over their combination. The Office Action asserts on pages 12-13 that Gotoh discloses determining a transmission order. Assuming arguendo that Gotoh discloses this feature, Gotoh does not appear to disclose determining as claimed. Gotoh appears to merely disclose reducing a number of steps by using a proposal method and comparing a normal method. Gotoh does not appear to disclose: determin[ing] a transmission order from a plurality of transmission orders of three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value beinq obtained based on a maximum value of common key generation times from among the three or more communication devices and a number of times of key generation processing by the three or more communication devices, as claimed (underlined emphasis added). Thus, at least the noted feature of claims 1 and 8 distinguishes over Gotoh. The noted feature also distinguishes over Gaonkar and Murthy as evidenced by, for example, the Office Action. That is, the Office Action does not assert Gaonkar or Murthy as disclosing the noted feature. … In view of the foregoing, the rejection of claims 1, 2, 6-8, and 13-16 is improper. Accordingly, withdrawal of the rejection is respectfully requested.”
In response/reply, the Examiner highlights that, the amended claim limitation, “determine a transmission order from a plurality of transmission orders of the three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value being obtained based on a maximum value of common key generation times from among the three or more communication devices and a number of times of key generation processing by the three or more communication devices” may be broadly and reasonably interpreted by a person of ordinary skill in the art as ‘any’ maximum value of common key generation times. For examples, in a three device scenario of device A, device B and device C—common key generations times may be TA, TB, TC, TA-B, TA-C, TB-C, TABC, TBAC, TBCA, TACB, TCAB, TCBA, median or average or minima A, TB, TC, TA-B, TA-C, TB-C, TABC, TBAC, TBCA, TACB, TCAB, TCBA—and the equation #8 in paragraph of the specification also reads on this claim limitation along with many other possible evaluations.
Hence, Gotoh et al (US Patent Publication No. US 2004/0162983 A1; hereinafter, Gotoh) in view of Gaonkar et al (Extension of Diffie Hellman Algorithm for Multiple Participants; International Journal Of Innovative Research In Electrical, Electronics, Instrumentation And Control Engineering; National Conference on Advanced Innovation in Engineering and Technology (NCAIET-2015); Alva’s Institute of Engineering and Technology, Moodbidri; Vol. 3, Special Issue 1, April 2015; ISSN (Online) 2321 – 2004; hereinafter Gaonkar) in view of Murthy et al (Extended Diffie-Hellman Technique to Generate Multiple Shared Keys at a Time with Reduced KEOs and its Polynomial Time Complexity; IJCSI International Journal of Computer Science Issues, Vol. 7, Issue 3, No. 3, May 2010; ISSN (Online): 1694-0784; hereinafter Murthy) teaches all the limitations of claim 1. Specifically, Gotoh in view of Gaonkar in view of Murthy teaches:
determine a transmission order from a plurality of transmission orders of the three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value being obtained based on a maximum value of common key generation times from among the three or more communication devices and a number of times of key generation processing by the three or more communication devices (Gotoh: Paragraphs 0006-0007 provide for a common session key by utilizing the Diffie-Hellman method as used in the Internet Key Exchange (IKE) protocol; Paragraph 0040 describe a message sequence which is comparable to a transmission order; Paragraphs 0037, 0136, 0165 and equations 10, 11,12 and 13 provide for the maximum value for common key generation times; Paragraphs 0032, 0033 and 0046 provides for the calculation of the common key into predetermined small units for temporal load distribution and paragraphs 0149, 0158, 0188, 0195 and 0197 described an effort to shorten time (minimization) for key generation and processing; Claims 1,2,3, 4, 5, 18 and 19 along with paragraphs 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 228, 232, 233, 236, 237 and 238 provides for a ‘maximum time’ and a ‘waiting limit’—which are equivalent to a maximum value of common key generation times from among [three] or more communication devices;
Gaonkar: Page 43, column 2, paragraph provides for ‘N’—where N is the number of participants involved; Page 44, column 2, paragraph 1 provides for three participants and paragraph 3 (Section IV) provides for eight participants and determining the transmission order such that, ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’; Page 45, table 2 provides for a Normal Method and Proposed Method (STEPS in column 3 of table 2)—where the Proposed Method when compared to the Normal method provides for a minimization in the number of times of key generation processing; Page 44, table 1 provide for two proposed methods, ‘Normal Method & Proposed Method’—and they include exponentiations and number of steps which are equivalent to the number of times of key generation processing by the three or more devices for a given number of participants ‘N’ and table 2 provides for more than three participants; 
Murthy: Page 27, column 1, section 2.0 provides for generating m public keys; Page 28, section 2.4, column 2, paragraphs 3 and 4 along with the table provides for ‘Time Complexity’—which shows a reduction in the time complexity and the number of exponentiations—which is equivalent to a maximum of common key generation time from three or more key generators (potential devices) becomes a minimum value and the number of times of key generation processing by the three or more key generations becomes a minimum value—which is equivalent to the evaluation value becomes a minimum value; Note: The Examiner determines that Gaonkar’s ‘Evaluation value’ in the Normal Method and Proposed Method in Table 1 reads on the claim limitation and Murthy’s time complexity for D-H and Time complexity of MSK along with Murthy’s Time Complexity Tabulated Data read on the claim limitation as per the broadest reasonable interpretation of the claim by a person of ordinary skill in the art).
Similar rationale applies to the rejection of claim 8 being obvious over Gotoh, Gaonkar and Murthy.
Further, the Applicant argues, “Claims 9-12 are rejected under 35 U.S.C. §103 as allegedly being unpatentable over Chen et al (U.S. Patent No. 7,096,356, hereinafter "Chen") in view of Gaonkar and Murthy. … determining a first transmission order from a plurality of transmission orders of a first group including the first communication device, the second communication device and a third communication device such that at least one of an evaluation value becomes a minimum value, the evaluation value being obtained based on a maximum value of common key generation times from among the three or more communication devices and a number of times of key generation processing by the three or more communication devices. … Thus, at least the noted feature of claim 9 distinguishes over Gotoh. The noted feature also distinguishes over Gaonkar and Murthy as evidenced by, for example, the Office Action. That is, the Office Action does not assert Gaonkar or Murthy as disclosing the noted feature. … Thus, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claim 9. Claims 10-12 depend from claim 9 and so at least similarly distinguish over the asserted combination of references. In view of the foregoing, the rejection of claims 9-12 is improper. Accordingly, withdrawal of the rejection is respectfully requested.”
In response, the Examiner highlights that, Chen in view of Gaonkar in view Murthy teaches all the limitations of claim 9. Specifically, Chen teaches, 
“determining a first transmission order from a plurality of transmission orders of a first group including the first communication device, the second communication device and a third communication device such that an evaluation value becomes a minimum value, the evaluation value being obtained based on a maximum value of common key generation times from among the three or more communication devices and a number of times of key generation processing by the three or more communication devices” (Chen: Figure 1 (entire figure), figure 2 (entire figure) and figure 3 (entire figure) provides for a plurality of transmission orders of a first group—wherein figure 1 element, 102 provides for the first device; Column 8, lines 35-55 and figure 2, elements t, L and R provide for the second, third and fourth device—which is equivalent to the transmitting of the second partial key from the second device (t) to third device (L) and fourth device (R)—where L is the left subtree of a particular node and R is the right subtree of a particular node; Note: L and R are not restricted to ‘a device’ and it is sub-tree that may include many other nodes (first device or more); Column 7, lines 20-25 provides for an evaluation value that is based on the number of times of key generation processing by the three or more communication devices;
Gaonkar: Page 43, column 2, paragraph provides for ‘N’—where N is the number of participants involved; Page 44, column 2, paragraph 1 provides for three participants and paragraph 3 (Section IV) provides for eight participants and determining the transmission order such that, ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’; Page 45, table 2 provides for a Normal Method and Proposed Method (STEPS in column 3 of table 2)—where the Proposed Method when compared to the Normal method provides for a minimization in the number of times of key generation processing; Page 44, table 1 provide for two proposed methods, ‘Normal Method & Proposed Method’—and they include exponentiations and number of steps which are equivalent to the number of times of key generation processing by the three or more devices for a given number of participants ‘N’ and table 2 provides for more than three participants; 
Murthy: Page 27, column 1, section 2.0 provides for generating m public keys; Page 28, section 2.4, column 2, paragraphs 3 and 4 along with the table provides for ‘Time Complexity’—which shows a reduction in the time complexity and the number of exponentiations—which is equivalent to a maximum of common key generation time from three or more key generators (potential devices) becomes a minimum value and the number of times of key generation processing by the three or more key generations becomes a minimum value—which is equivalent to the evaluation value becomes a minimum value; Note: The Examiner determines that Gaonkar’s ‘Evaluation value’ in the Normal Method and Proposed Method in Table 1 reads on the claim limitation and Murthy’s time complexity for D-H and Time complexity of MSK along with Murthy’s Time Complexity Tabulated Data read on the claim limitation as per the broadest reasonable interpretation of the claim by a person of ordinary skill in the art).
Further, the Applicant argues, “Claim 3 is rejected under 35 U.S.C. §103 as allegedly being unpatentable over Gotoh in view of Gaonkar and Murthy and further in view of Unagami eta (U.S. Patent Application Publication No. 2019/0386989, hereinafter "Unagami"). Claim 3 depends from independent claim 1. A basis of how Gotoh, Gaonkar, and Murthy are deficient vis-a-vis claim 1 has been explained above. The Office Action does not rely upon Unagami to compensate for these deficiencies. Thus, at least the noted feature of claim 1 also distinguish over Unagami. … Claim 5 is rejected under 35 U.S.C. §103 as allegedly being unpatentable over Gotoh in view of Gaonkar and Murthy and further in view of Hu eta! (U.S. Patent Application Publication No. 2017/0105163, hereinafter "Hu"). Claim 5 depends from independent claim 1. A basis of how Gotoh, Gaonkar, and Murthy are deficient vis-a-vis claim 1 has been explained above. The Office Action does not rely upon Hu to compensate for these deficiencies. Thus, at least the noted feature of claim 1 also distinguish over Hu. Among other things, a prima facie case of obviousness must establish that the asserted combination of references teaches or suggests each and every element of the claimed invention. In view of the distinction of claim 1 noted above, at least one claimed element is not present in the asserted combination of references. Thus, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claim 1. In view of the foregoing, the rejection of claim 5 is improper. Accordingly, withdrawal of the rejection is respectfully requested.”
In response, the Examiner highlights that amended claims 1 and 8 are obvious over Gotoh, Gaonkar and Murthy and claim 9 is obvious over Chen, Gaonkar and Murthy. The detailed summary is provided under the 35 U.S.C. 103 rejection. Further, the patentability of the dependent claims should be determined based on the claimed limitations recited thereon, rather than their independent claims 1 and 9. Hence, the Applicant’s arguments in view of the amendments have been fully considered but they are not persuasive in view of reasons set forth 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "first transmission order".  There is insufficient antecedent basis for this limitation in the claim. A person of ordinary skill in the art and a potential infringer would not be able to point out which order is first transmission order. For the purpose of further examination, the Examiner shall treat the limitation “first transmission order” as the first transmission order which is related to a first transmission order in the first limitation of claim 9.
The dependent claims 10-12 inherit the deficiency from claim 9 and they do not cure the deficiency.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the relation between the plurality of transmission orders and a transmission route as recited in the claim and how it differs is not expressed in the claim. Similarly, it is unclear as to how ‘last communication devices’ is related to the plurality of transmission orders.
Claims 9 and 16 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is cancelled by the applicant and hence it are not being considered by the Examiner for examination.
Claims 1-2, 6-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh et al (US Patent Publication No. US 2004/0162983 A1; hereinafter, Gotoh) in view of Gaonkar et al (Extension of Diffie Hellman Algorithm for Multiple Participants; International Journal Of Innovative Research In Electrical, Electronics, Instrumentation And Control Engineering; National Conference on Advanced Innovation in Engineering and Technology (NCAIET-2015); Alva’s Institute of Engineering and Technology, Moodbidri; Vol. 3, Special Issue 1, April 2015; ISSN (Online) 2321 – 2004; hereinafter Gaonkar) in view of Murthy et al (Extended Diffie-Hellman Technique to Generate Multiple Shared Keys at a Time with Reduced KEOs and its Polynomial Time Complexity; IJCSI International Journal of Computer Science Issues, Vol. 7, Issue 3, No. 3, May 2010; ISSN (Online): 1694-0784; hereinafter Murthy).
Regarding claim 1, Gotoh teaches:
a communication device comprising in the communication system that includes three or more communication devices, the communication device: a memory; and a processor coupled to the memory and the processor configured to (Gotoh: Figure 17 provides for three communication devices—i.e. device A, device B and control center; Paragraphs 0002 and 0209 provide for the CPU (processor), memory and communication device):
determine a transmission order from a plurality of transmission orders of the three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value being obtained based on a maximum value of common key generation times from among the [two] or more communication devices and a number of times of key generation processing by the [two] or more communication devices (Gotoh: Paragraphs 0006-0007 provide for a common session key by utilizing the Diffie-Hellman method as used in the Internet Key Exchange (IKE) protocol; Paragraph 0040 describe a message sequence which is comparable to a transmission order; Paragraphs 0037, 0136, 0165 and equations 10, 11,12 and 13 provide for the maximum value for common key generation times; Paragraphs 0032, 0033 and 0046 provides for the calculation of the common key into predetermined small units for temporal load distribution and paragraphs 0149, 0158, 0188, 0195 and 0197 described an effort to shorten time (minimization) for key generation and processing; Note: The Examiner determines that Gotoh’s evaluation value as described in equations 11, 12 and 13 reads on the claim limitation as per the broadest reasonable interpretation of the claim by a person of ordinary skill in the art).
determine a transmission order such that an evaluation value becomes a minimum value, the evaluation value being obtained based on a maximum value of common key generation times from among the [three] or more communication devices (Gotoh: Claims 1,2,3, 4, 5, 18 and 19 along with paragraphs 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 228, 232, 233, 236, 237 and 238 provides for a ‘maximum time’ and a ‘waiting limit’—which are equivalent to a maximum value of common key generation times from among [three] or more communication devices; Claims 1,2,3, 4, 5, 18 and 19 along with paragraphs 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 228, 232, 233, 236, 237 and 238 provides for a ‘maximum time’ and a ‘waiting limit’—which are equivalent to a maximum value of common key generation times from among [three] or more communication devices; Note: The Examiner determines that Gotoh’s evaluation value of the ‘maximum time’ and ‘waiting tine’ reads on the claim limitation as per the broadest reasonable interpretation of the claim by a person of ordinary skill in the art);
instruct another communication device from among the [two] or more communication devices to transmit a partial key in accordance with the transmission order determined and transmit the partial key generated, in accordance with the determined transmission order (Gotoh: Paragraphs 0010 and 0011 describe the transmission of partial key/public key X and paragraph 0030 describes the process of transmitting partial keys for another communication device).
Since Gotoh does not explicitly teach determine a transmission order from a plurality of transmission orders of the three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value being obtained based on ‘A’ and ‘B’—where ‘A’ is equivalent to ‘a maximum value of common key generation times from among the three or more , Gaonkar teaches, determine a transmission order from a plurality of transmission orders of the three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value being obtained based on ‘A’ and ‘B’—where ‘A’ is equivalent to ‘a maximum value of common key generation times from among the three or more communication devices’ and ‘B’ is equivalent to ‘a number of times of key generation processing by the three or more communication devices’ (Gaonkar: Page 43, column 2, paragraph provides for ‘N’—where N is the number of participants involved; Page 44, column 2, paragraph 1 provides for three participants and paragraph 3 (Section IV) provides for eight participants and determining the transmission order such that, ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’; Page 45, table 2 provides for a Normal Method and Proposed Method (STEPS in column 3 of table 2)—where the Proposed Method when compared to the Normal method provides for a minimization in the number of times of key generation processing; Page 44, table 1 provide for two proposed methods, ‘Normal Method & Proposed Method’—and they include exponentiations and number of steps which are equivalent to the number of times of key generation processing by the three or more devices for a given number of participants ‘N’ and table 2 provides for more than three participants).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Communication System & Method of Gotoh, with the reduction of number of times of key generation processing by the three or more communication devices method as proposed by Gaonkar. One would have been motivated to make such a combination to introduce simplicity and reduce processing complexity in order to improve time and cost of implementation and computation (Gaonkar: Page 47, Conclusion provides for simplicity and reducing complexity).

However Gotoh in view of Gaonkar does not explicitly teach another special case where determining a transmission order from a plurality of transmission orders of the three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value being obtained based on ‘A’ and ‘D’ becomes a minimum value—where ‘A’ is equivalent to ‘a maximum value of common key generation times from among the three or more communication devices’ and ‘D’ is equivalent to ‘a number of times of key generation processing by the three or more communication devices’, Murthy teaches, another special case where determining a transmission order from a plurality of transmission orders of the three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value being obtained based on ‘A’ and ‘D’—where ‘A’ is equivalent to ‘a maximum value of common key generation times from among the three or more communication devices’ and ‘D’ is equivalent to ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’ (Murthy: Page 27, column 1, section 2.0 provides for generating m public keys; Page 28, section 2.4, column 2, paragraphs 3 and 4 along with the table provides for ‘Time Complexity’—which shows a reduction in the time complexity and the number of exponentiations—which is equivalent to a maximum of common key generation time from three or more key generators (potential devices) becomes a minimum value and the number of times of key generation processing by the three or more key generations becomes a minimum value; Note: The Examiner determines that Gaonkar’s ‘Evaluation value’ in the Normal Method and Proposed Method in Table 1 reads on the claim limitation and Murthy’s time complexity for D-H and Time complexity of MSK along with Murthy’s Time Complexity Tabulated Data read on the claim limitation as per the broadest reasonable interpretation of the claim by a person of ordinary skill in the art).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Communication System & Method of Gotoh, with the reduction of number of times of key generation processing by the three or more communication devices method as proposed by Gaonkar with the reduction of the maximum value of common key generation times from among the three or more communication devices method of Murthy. One would have been motivated to make such a combination to introduce simplicity and reduce processing complexity and overhead in order to improve time and cost of implementation and computation (Murthy: Page 26, column 2, paragraph 2 provides for reducing overhead).
Regarding claim 2, the rejection of claim 1 is incorporate. Gotoh further teaches:
The communication device according to claim 1, wherein the processor is further configured to: determine the transmission order such that at least one of the maximum value of the common key generation time and the number of times of key generation processing becomes a minimum value (Gotoh: Paragraphs 0002 and 0209 provide for the CPU (processor), memory and communication device; Paragraph 0040 describe a message sequence which is comparable to a transmission order and paragraphs 0037, 0136, 0165 and equations 10, 11 and 12 provide for the maximum value for common key generation time; Paragraphs 0032, 0033 and 0046 provides for the calculation of the common key into predetermined small units for temporal load distribution and paragraphs 0149, 0158, 0188, 0195 and 0197 described an effort to shorten time (minimization) for key generation and processing; 
Claims 1,2,3, 4, 5, 18 and 19 along with paragraphs 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 228, 232, 233, 236, 237 and 238 provides for a ‘maximum time’ and a ‘waiting limit’—which are equivalent to a maximum value of common key generation times from among [three] or more communication devices; 
Gaonkar: Page 43, column 2, paragraph provides for ‘N’—where N is the number of participants involved; Page 44, column 2, paragraph 1 provides for three participants and paragraph 3 (Section IV) provides for eight participants and determining the transmission order such that, ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’; Page 45, table 2 provides for a Normal Method and Proposed Method (STEPS in column 3 of table 2)—where the Proposed Method when compared to the Normal method provides for a minimization in the number of times of key generation processing;
Murthy: Page 27, column 1, section 2.0 provides for generating m public keys; Page 28, section 2.4, column 2, paragraphs 3 and 4 along with the table provides for ‘Time Complexity’—which shows a reduction in the time complexity and the number of exponentiations—which is equivalent to a maximum of common key generation time from three or more key generators (potential devices) becomes a minimum value and the number of times of key generation processing by the three or more key generations becomes a minimum value);
Regarding claim 6, the rejection of claim 1 is incorporate. Gotoh further teaches:
The communication device according to claim 1, wherein the processor is further configured to: determine the transmission order by using at least one of common key generation times and the number of times of key generation processing for all respective pieces of order that are candidates of the plurality of transmission orders (Gotoh: Paragraphs 0002 and 0209 provide for the CPU (processor), memory and communication device; Paragraph 0040 describe a message sequence which is comparable to a transmission order and paragraphs 0037, 0136, 0165 and equations 10, 11 and 12 provide for the maximum value for common key generation time; Paragraphs 0032, 0033 and 0046 provides for the calculation of the common key into predetermined small units for temporal load distribution and paragraphs 0149, 0158, 0188, 0195 and 0197 described an effort to shorten time (minimization) for key generation and processing;
Claims 1,2,3, 4, 5, 18 and 19 along with paragraphs 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 228, 232, 233, 236, 237 and 238 provides for a ‘maximum time’ and a ‘waiting limit’—which are equivalent to a maximum value of common key generation times from among [three] or more communication devices; 
Gaonkar: Page 43, column 2, paragraph provides for ‘N’—where N is the number of participants involved; Page 44, column 2, paragraph 1 provides for three participants and paragraph 3 (Section IV) provides for eight participants and determining the transmission order such that, ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’; Page 45, table 2 provides for a Normal Method and Proposed Method (STEPS in column 3 of table 2)—where the Proposed Method when compared to the Normal method provides for a minimization in the number of times of key generation processing;
Murthy: Page 27, column 1, section 2.0 provides for generating m public keys; Page 28, section 2.4, column 2, paragraphs 3 and 4 along with the table provides for ‘Time Complexity’—which shows a reduction in the time complexity and the number of exponentiations—which is equivalent to a maximum of common key generation time from three or more key generators (potential devices) becomes a minimum value and the number of times of key generation processing by the three or more key generations becomes a minimum value);
Regarding claim 7, the rejection of claim 1 is incorporate. Gotoh further teaches:
The communication device according to claim 1, wherein the processor is further configured to: when two or more groups share one or more communication devices, determine the transmission order such that partial keys generated from private keys of the one or more communication devices are transmitted to be shared between the two or more groups for generation of a common key in each of the two or more groups (Gotoh: Paragraphs 0002 and 0209 provide for the CPU (processor), memory and communication device; Paragraph 0040 describe a message sequence which is comparable to a transmission order and paragraphs 0037, 0136, 0165 and equations 10, 11 and 12 provide for the maximum value for common key generation time; Paragraphs 0032, 0033 and 0046 provides for the calculation of the common key into predetermined small units for temporal load distribution and paragraphs 0149, 0158, 0188, 0195 and 0197 described an effort to shorten time (minimization) for key generation and processing; 
Claims 1,2,3, 4, 5, 18 and 19 along with paragraphs 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 228, 232, 233, 236, 237 and 238 provides for a ‘maximum time’ and a ‘waiting limit’—which are equivalent to a maximum value of common key generation times from among [three] or more communication devices; 
Gaonkar: Page 43, column 2, paragraph provides for ‘N’—where N is the number of participants involved; Page 44, column 2, paragraph 1 provides for three participants and paragraph 3 (Section IV) provides for eight participants and determining the transmission order such that, ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’; Page 45, table 2 provides for a Normal Method and Proposed Method (STEPS in column 3 of table 2)—where the Proposed Method when compared to the Normal method provides for a minimization in the number of times of key generation processing;
Murthy: Page 27, column 1, section 2.0 provides for generating m public keys; Page 28, section 2.4, column 2, paragraphs 3 and 4 along with the table provides for ‘Time Complexity’—which shows a reduction in the time complexity and the number of exponentiations—which is equivalent to a maximum of common key generation time from three or more key generators (potential devices) becomes a minimum value and the number of times of key generation processing by the three or more key generations becomes a minimum value);
Regarding claim 13, the rejection of claim 1 is incorporate. Gotoh teaches: 
The communication device according to claim 1, wherein the transmission order is transmission route for generating the common key (Gotoh: Paragraph 15 describes equation 5—which a common key generation technique is using the Diffie-Hellman scheme which provides for a transmission route to generate the common key—where the transmission route is from device B to device A).
Regarding claim 14, the rejection of claim 1 is incorporate. Gotoh teaches:
(Gotoh: Paragraphs 10-15 provide for Y=gb mod n (partial key) which is later utilized to generate the common key K = Xb mod n).
Regarding claim 15, the rejection of claim 1 is incorporate. Gotoh teaches:
The communication device according to claim 1, wherein the common key generation times indicates length of time until each of three or more communication devices generate the common key (Gotoh: Claims 1, 2, 3, 4, 5, 18 and 19 along with paragraphs 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 228, 232, 233, 236, 237 and 238 provides for a ‘maximum time’ and a ‘waiting limit’—which are equivalent to a maximum value of common key generation times from among [three] or more communication devices—wherein the waiting limit indicates the length of time until each of three or more communication devices generate the common key).
Regarding claim 16, the rejection of claim 1 is incorporate. Gotoh in view of Gaonkar teaches:
The communication device according to claim 1, wherein the plurality of transmission orders differentiates a transmission route for generating the common key and lastly communication devices in each of the plurality of transmission orders are same (Gaonkar: Gaonkar: Page 43, column 2, paragraph provides for ‘N’—where N is the number of participants involved; Page 44, column 2, paragraph 1 provides for three participants and paragraph 3 (Section IV) provides for eight participants and determining the transmission order such that, ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’; Section IV provides for different transmission routes and the communication devices in each of the route are the same).
Regarding claim 8, Gotoh teaches:
A communication method comprising: determining a transmission order from a plurality of transmission orders of three or more communication devices such that at least one of a maximum value of common key generation times from among three or more communication devices and a (Gotoh: Paragraphs 0002 and 0209 provide for the CPU (processor), memory and communication device; Paragraph 0040 describe a message sequence which is comparable to a transmission order and paragraphs 0037, 0136, 0165 and equations 10, 11 and 12 provide for the maximum value for common key generation time; Paragraphs 0032, 0033 and 0046 provides for the calculation of the common key into predetermined small units for temporal load distribution and paragraphs 0149, 0158, 0188, 0195 and 0197 described an effort to shorten time (minimization) for key generation and processing; 
Claims 1,2,3, 4, 5, 18 and 19 along with paragraphs 211, 212, 213, 214, 215, 216, 217, 218, 219, 220, 221, 228, 232, 233, 236, 237 and 238 provides for a ‘maximum time’ and a ‘waiting limit’—which are equivalent to a maximum value of common key generation times from among [three] or more communication devices; 
Gaonkar: Page 43, column 2, paragraph provides for ‘N’—where N is the number of participants involved; Page 44, column 2, paragraph 1 provides for three participants and paragraph 3 (Section IV) provides for eight participants and determining the transmission order such that, ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’; Page 45, table 2 provides for a Normal Method and Proposed Method (STEPS in column 3 of table 2)—where the Proposed Method when compared to the Normal method provides for a minimization in the number of times of key generation processing;
Murthy: Page 27, column 1, section 2.0 provides for generating m public keys; Page 28, section 2.4, column 2, paragraphs 3 and 4 along with the table provides for ‘Time Complexity’—which shows a reduction in the time complexity and the number of exponentiations—which is equivalent to a maximum of common key generation time from three or more key generators (potential devices) becomes a minimum value and the number of times of key generation processing by the three or more key generations becomes a minimum value; 
Note: The Examiner determines that Gotoh’s evaluation value as described in equations 11, 12 and 13 reads on the claim limitation as per the broadest reasonable interpretation of the claim by a person of ordinary skill in the art and Gotoh’s evaluation value of the ‘maximum time’ and ‘waiting tine’ reads on the claim limitation as per the broadest reasonable interpretation of the claim by a person of ordinary skill in the art. Further, the Examiner determines that Gaonkar’s ‘Evaluation value’ in the Normal Method and Proposed Method in Table 1 reads on the claim limitation and Murthy’s time complexity for D-H and Time complexity of MSK along with Murthy’s Time Complexity Tabulated Data read on the claim limitation as per the broadest reasonable interpretation of the claim by a person of ordinary skill in the art);
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Patent No. 7096356 B1; hereinafter, Chen) in view of Gaonkar et al (Extension of Diffie Hellman Algorithm for Multiple Participants; International Journal Of Innovative Research In Electrical, Electronics, Instrumentation And Control Engineering; National Conference on Advanced Innovation in Engineering and Technology (NCAIET-2015); Alva’s Institute of Engineering and Technology, Moodbidri; Vol. 3, Special Issue 1, April 2015; ISSN (Online) 2321 – 2004; hereinafter Gaonkar) in view of Murthy et al (Extended Diffie-Hellman Technique to Generate Multiple Shared Keys at a Time with Reduced KEOs and its Polynomial Time Complexity; IJCSI International Journal of Computer Science Issues, Vol. 7, Issue 3, No. 3, May 2010; ISSN (Online): 1694-0784; hereinafter Murthy).
Regarding claim 9, Chen teaches:
A communication method comprising: 
determining a first transmission order from a plurality of transmission orders of a first group including the first communication device, the second communication device and a third communication device (Chen: Figure 1 (entire figure), figure 2 (entire figure) and figure 3 (entire figure) provides for a plurality of transmission orders of a first group—wherein figure 1 element, 102 provides for the first device; Column 8, lines 35-55 and figure 2, elements t, L and R provide for the second, third and fourth device—which is equivalent to the transmitting of the second partial key from the second device (t) to third device (L) and fourth device (R)—where L is the left subtree of a particular node and R is the right subtree of a particular node; Note: L and R are not restricted to ‘a device’ and it is sub-tree that may include many other nodes (first device or more))
generating a first partial key in the first communication device (Chen: Column 6, Lines 1-24 provides for the Diffie-Hellman Key Exchange Scheme (DH Key Sharing Method); Column 6, lines 25-40 provides for the first partial key ‘X’ that Alice sends to Bob, where X=gx);
transmitting the first partial key from the first communication device to a second communication device [in] accordance with [the] first transmission order (Chen: Column 6, lines 25-40 provides for the first partial key ‘X’ that Alice (first device) sends (transmits) to Bob (second device), where X=gx— where x is Alice’s private key (first communication device and it’s private key)); 
generating, by the second communication device, a second partial key, using a private key of the second communication device and that includes the first partial key (Chen: Column 6, lines 25-40 provides for Y=gy—where y is Bob’s private key (second communication device and it’s private key); Note: the partial key is included—which is a feature of the DH Key Sharing Method); 
transmitting the second partial key from the second communication device to a third communication device [in] accordance with [the] first transmission order and transmitting the second partial key from the second communication device to a fourth communication device [in] accordance with first transmission order (Chen: Figure 1, elements 102, 104, 106, 108, 110, etc. (Multicast Group M—where ‘m’ may be any number of nodes in Group M) and column 6, lines 40-67 provides for the Diffie-Hellman Key Exchange Scheme in a Multi-Party Context—where the key exchange is extended to operate with three or more nodes in a distributed network environment—and ‘key’ and ‘secret’ are used interchangeably; Column 7, lines 1-10 provide for a control message MSG [i, X]—where ‘i’ identifies the node and ‘X’ is a partially-computed key; Column 7, lines 10-17 provide for traversal of the ring and when the traversal is complete, node ‘i’ receives the message from its preceding node pi —such that each succeeding node includes the partial key from the previous node; Column 7,  lines 45-55 and 55-67 provide for a ‘Distributed Recursion Approach for using Diffie-Hellman in a Multi-Party Context and ‘a General Approach’ that is applicable to DH key negotiation—where mathematically it follows that the succeeding node includes the partial key from the previous node; Column 8, lines 1-10 provide for the generalized key generation method; Column 8, lines 20-35 provide for the Distributed Recursion Approach using Balanced Logical Binary Tree that is also applicable to Dynamic Multicast Groups—where nodes may join and leave during a multicast session and a distributed divide and conquer approach is used; Column 8, lines 35-55 and figure 2, elements t, L and R provide for the second, third and fourth device—which is equivalent to the transmitting of the second partial key from the second device (t) to third device (L) and fourth device (R)—where L is the left subtree of a particular node and R is the right subtree of a particular node; Note: L and R are not restricted to ‘a device’ and it is sub-tree that may include many other nodes); 
generating, by the third communication device, a third partial key that includes the second partial key (Column 8, lines 55-67 and column 9 lines 1-16 provides for third partial key that includes the second partial key (that of node t—which is equivalent to second device); and 
generating, by the fourth communication device, a fourth partial key that includes the second partial key (Chen: Column 6, Lines 25-67 and column 7, lines 1-47 describes the Diffie-Hellman Key Exchange Scheme in a Multi-Party Context; Column 8, lines 55-67 and column 9, lines 1-16 provides for third partial key that includes the second partial key (that of node t—which is equivalent to second device); Note: The mathematical computations are explained in column 9, lines 1-67; Note: The node also includes its own key along with the keys of the previous nodes).
(Gaonkar: Page 43, column 2, paragraph provides for ‘N’—where N is the number of participants involved; Page 44, column 2, paragraph 1 provides for three participants and paragraph 3 (Section IV) provides for eight participants and determining the transmission order such that, ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’; Page 45, table 2 provides for a Normal Method and Proposed Method (STEPS in column 3 of table 2)—where the Proposed Method when compared to the Normal method provides for a minimization in the number of times of key generation processing); 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Method & System of Communication with Multiple Parties of Chen with the reduction of number of times of key generation processing by the three or more communication devices method as proposed by Gaonkar. One would have been motivated to make such a combination to introduce simplicity and reduce processing complexity in order to improve time and cost of implementation and computation (Gaonkar: Page 47, Conclusion provides for simplicity and reducing complexity).
Chen in view of Gaonkar teaches determining a transmission order from a plurality of transmission orders of the three or more communication devices such that a number of times of key generation processing by the three or more communication devices becomes a minimum value and also teaches a maximum value of common key generation times from among the two or more communication devices. 
However Chen in view of Gaonkar does not explicitly teach another special case where determining a transmission order from a plurality of transmission orders of the three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value beinq obtained based on ‘A’ and ‘D’ becomes a minimum value—where ‘A’ is equivalent to ‘a maximum value of common key generation times from among the three or more communication devices’ and ‘D’ is equivalent to ‘a number of times of key generation processing by the three or more communication devices’, Murthy teaches, the special case where determining a transmission order from a plurality of transmission orders of the three or more communication devices such that an evaluation value becomes a minimum value, the evaluation value beinq obtained based on ‘A’ and ‘D’—where ‘A’ is equivalent to ‘a maximum value of common key generation times from among the three or more communication devices’ and ‘D’ is equivalent to ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’ (Murthy: Page 27, column 1, section 2.0 provides for generating m public keys; Page 28, section 2.4, column 2, paragraphs 3 and 4 along with the table provides for ‘Time Complexity’—which shows a reduction in the time complexity and the number of exponentiations—which is equivalent to a maximum of common key generation time from three or more key generators (potential devices) becomes a minimum value and the number of times of key generation processing by the three or more key generations becomes a minimum value; Note: The Examiner determines that Gaonkar’s ‘Evaluation value’ in the Normal Method and Proposed Method in Table 1 reads on the claim limitation and Murthy’s time complexity for D-H and Time complexity of MSK along with Murthy’s Time Complexity Tabulated Data read on the claim limitation as per the broadest reasonable interpretation of the claim by a person of ordinary skill in the art).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Method & System of Communication with Multiple Parties of Chen with the Communication System & Method of Gotoh, with the reduction of number of times of key generation processing by the three or more communication devices method as proposed by Gaonkar with the reduction of the maximum value of common key generation times from among the three or more communication devices method of Murthy. One would have been motivated to make such a combination to introduce simplicity and reduce processing complexity and overhead in order to improve time and cost of implementation and computation (Murthy: Page 26, column 2, paragraph 2 provides for reducing overhead).
Regarding claim 10, the rejection of claim 9 is incorporate. Chen further teaches:
The communication method of claim 9, wherein the third partial key includes a key of the third communication device (Chen: Column 6, Lines 25-67 and column 7, lines 1-47 describes the Diffie-Hellman Key Exchange Scheme in a Multi-Party Context; See equation as described in column 7, line 10—which shows that the key generated by node j also includes the key for node j in the transmission message—which implies the third partial key includes a key of the third device).
Regarding claim 11, the rejection of claim 9 is incorporate. Chen further teaches:
The communication method of claim 9, wherein the fourth partial key includes a key of the fourth communication device (Chen: Column 6, Lines 25-67 and column 7, lines 1-47 describes the Diffie-Hellman Key Exchange Scheme in a Multi-Party Context; See equation as described in column 7, line 10—which shows that the key generated by node j also includes the key for node j in the transmission message—which implies the fourth partial key includes a key of the fourth device).
Regarding claim 12, the rejection of claim 9 is incorporate. Chen in view of Gotoh in view of Gaonkar teaches:
The communication method of claim 9, wherein determining a second transmission order from a plurality of transmission orders of second group including the first communication device, the second communication device and the fourth communication device communication devices (Gaonkar: Page 44, column 2, paragraph 1 provides for three participants and paragraph 3 (Section IV) provides for eight participants and determining the transmission order such that, ‘a number of times of key generation processing by the three or more communication devices becomes a minimum value’—which is equivalent to a second group and a second transmission order; Chen: Figure 1 (element 102) and figure 2 (elements t, l and r) provide for first, second, third and fourth devices); and 
transmitting the second partial key from the second communication device to a fourth communication device accordance with the second transmission order (Chen: Figure 2, elements t, l and r provide for second, third and fourth devices and the second device sends key to the fourth device).
Claim 3 is rejected under 35 U.S.C. 103 as being as being unpatentable over Gotoh et al (US Patent Publication No. US 2004/0162983 Al; hereinafter, Gotoh) in view of Gaonkar et al (Extension of Diffie Hellman Algorithm for Multiple Participants; International Journal Of Innovative Research In Electrical, Electronics, Instrumentation And Control Engineering; National Conference on Advanced Innovation in Engineering and Technology (NCAIET-2015); Alva’s Institute of Engineering and Technology, Moodbidri; Vol. 3, Special Issue 1, April 2015; ISSN (Online) 2321 – 2004; hereinafter Gaonkar) in view of Murthy et al (Extended Diffie-Hellman Technique to Generate Multiple Shared Keys at a Time with Reduced KEOs and its Polynomial Time Complexity; IJCSI International Journal of Computer Science Issues, Vol. 7, Issue 3, No. 3, May 2010; ISSN (Online): 1694-0784; hereinafter Murthy) in view of Unagami et al (US Patent Publication No. 2019/0386989 Al; hereinafter, Unagami).
Regarding claim 3, the rejection of claim 1 is incorporate. Gotoh further teaches:
The communication device according to claim 1, wherein the processor is further configured to: determine the transmission order such that the maximum value of the common key generation time and the number of times of key generation processing becomes a minimum value (Gotoh: Paragraphs 0002 and 0209 provide for the CPU (processor), memory and communication device; Paragraph 0040 describe a message sequence which is comparable to a transmission order and paragraphs 0037, 0136, 0165 and equations 10, 11 and 12 provide for the maximum value for common key generation time; Paragraphs 0032, 0033 and 0046 provides for the calculation of the common key into predetermined small units for temporal load distribution and paragraphs 0149, 0158, 0188, 0195 and 0197 described an effort to shorten time (minimization) for key generation and processing.);
Since Gotoh in view of Gaonkar in view of Murthy does not explicitly teach, sum of the maximum value of the common key generation time and the number of times of key generation processing (Communication Device and Communication Method), Unagami, in a similar field of endeavor teaches sum of the maximum value of the common key generation time and the number of times of key generation processing (Unagami: Paragraph 235 provides for group key time being added to the valid period of the group key period.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptography process time reduction scheme of Gotoh, with the group key time being added to the valid period of the group key period such that the overall processing load and key generation time is reduced (Paragraphs 0212 and 0235 provides for group key time being added to the valid period of the group key period).One would have been motivated to make such a combination to reduce processing load on devices (Unagami: Paragraph 0212).
Claim 5 is rejected under 35 U.S.C. 103 as being as being unpatentable over Gotoh et al (US Patent Publication No. US 2004/0162983 Al; hereinafter, Gotoh) in view of Gaonkar et al (Extension of Diffie Hellman Algorithm for Multiple Participants; International Journal Of Innovative Research In Electrical, Electronics, Instrumentation And Control Engineering; National Conference on Advanced Innovation in Engineering and Technology (NCAIET-2015); Alva’s Institute of Engineering and Technology, Moodbidri; Vol. 3, Special Issue 1, April 2015; ISSN (Online) 2321 – 2004; hereinafter Gaonkar) in view of Murthy et al (Extended Diffie-Hellman Technique to Generate Multiple Shared Keys at a Time with Reduced KEOs and its Polynomial Time Complexity; IJCSI International Journal of Computer Science Issues, Vol. 7, Issue 3, No. 3, May 2010; ISSN (Online): 1694-0784; hereinafter Murthy) in view of Hu et al (US Patent Publication No. 2017/0105163 A1; hereinafter, Hu)
Regarding claim 5, the rejection of claim 1 is incorporate. Gotoh further teaches:
Since Gotoh in view of Gaonkar in view of Murthy does not explicitly teach, sum of the maximum value of the common key generation time and the number of times of key generation processing (Communication Device and Communication Method), Hu, in a similar field of endeavor teaches the communication device according to claim 1, wherein the processor is further configured to: use a genetic algorithm when the transmission order is determined. (Hu: Paragraph 218 provides for application of genetic algorithm.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cryptography process time reduction scheme of Gotoh, with the genetic algorithm such that the throughput of a given transmission order is maximized by exploiting the multi-path transmission capability (Paragraphs 0007 and 0218 provide for genetic algorithm and throughput maximization). One would have been motivated to make such a combination to maximize throughput (Unagami: Paragraph 0007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—US Patent Publication 20130287209 A1, 20080229104 A1, 20190005258 A1, 20190108284 A1, 20120019355 A1 and 20110188653 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571)270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/Tischi Balachandra/Examiner, Art Unit 3662